HENRY, Circuit Judge,
concurring.
I write separately only to depart from the panel on one point — otherwise I am in complete agreement with the panel’s well-reasoned order. My concern stems from the request for qualified immunity by Sheriff Sehirard and Deputy Sheriff Davis with respect to their decision to authorize the use of the SWAT team to effect a dynamic entry into the Ealum house. I concur with the panel’s outcome on this issue, but I do so because the law is not clearly established.
As already noted, the proper inquiry is whether, on the facts alleged, the plaintiffs have shown that the defendants violated a statutory or constitutional right, see Medina v. Cram, 252 F.3d 1124, 1128 (10th Cir.2001), and, if so, whether the right was clearly established at the time of the alleged conduct, see Holland v. Harrington, 268 F.3d 1179, 1186 (10th Cir.2001). The majority concludes Sheriff Sehirard and Deputy Sheriff Davis did not violate the Ealums’ constitutional rights by deciding to use the SWAT team to make the entry. In my view the facts of this case are critical to the analysis, but they point towards the violation of a constitutional right.
These supervisors may be held hable for the alleged unconstitutional acts of their subordinates if they actively participated or acquiesced in the constitutional violation. See Winters v. Board of County Comm’rs, 4 F.3d 848, 855 (10th Cir.1993). A plaintiff may show that “ ‘an affirmative link exists between the [constitutional] deprivation and either the supervisor’s personal participation, his exercise of control or direction, or his failure to supervise.’ ” Worrell v. Henry, 219 F.3d 1197, 1214 (10th Cir.2000) (quoting Meade v. Grubbs, 841 F.2d 1512, 1527 (10th Cir.1988)). I agree with the panel that there is no affirmative link shown on this record connecting the supervisors to the acts of the SWAT team after it entered the house. However, I disagree with the panel’s analysis regarding the authorization to use the SWAT team to effect a dynamic entry.
The majority cites Holland to support the Fourth Amendment reasonableness analysis, relying on the fact that in the present case there was one adult on the premises and that the supervisors had knowledge that body armor and firearms were present eight years earlier. Holland, however, concerned a large, 60-acre compound where the suspect — who had a history of violence — was believed to be present, where several other violent individuals (perhaps as many as eight) were also present, and where there was apparently credible evidence that weapons were actually present at the compound. See 268 F.3d at 1190-91. In contrast, the evidence here suggested that only one adult was present. Moreover, the officers on this scene had no particular reason to believe that the person present was the suspect. Additionally, there was no recent, credible evidence or other cause to believe that weapons were present in the Ealum house. Thus, Holland does not support the conclusion that the supervisors’ decision here was reasonable under the Fourth Amendment.
As a matter of general legal analysis, Holland notes that the reasonableness of the decision to use a SWAT team to enter a home is analyzed by “‘balancing] the nature and quality of the intrusion on the individual’s Fourth Amendment interests against the importance of the governmental interests alleged to justify the. intrusion.’ ” 268 F.3d at 1190 (quoting Tennessee v. Garner, 471 U.S. 1, 8,105 S.Ct. 1694, 85 L.Ed.2d 1 (1985)). Relevant factors include the crime’s severity and the potential risk to the safety of the officers or others. Id. at 1188.
*597As to the nature of the crime, this panel recognizes that the officers instructed the drugs be left at the residence over Ms. Ealum’s objections. The panel notes that “[tjhere is no evidence that anyone in the residence might be motivated to destroy the marijuana or that they even knew the packages delivered contained marijuana.” Op. at -. Hence, there is a lack of evidence indicating that anyone in the house was involved in a serious crime, either trafficking in marijuana or destroying evidence.
With respect to the potential risk to those present on the scene, the officers here apparently had no credible belief that anyone in the home was armed. Further, there was no indication that the lone adult present or the children would use any kind of force to resist entry. Thus, at least on the facts as alleged, the supervisors who authorized the dynamic entry had no reason to see a credible threat to anyone’s safety (other than the threat associated with the utilization of the SWAT team’s own weapons).
The plaintiffs allege that the relevant information was communicated to both Sheriff Schirard and Deputy Sheriff Davis prior to their authorization of the use of SWAT team dynamic entry. None of this evidence is contested by the defendants, and the standard of review on a motion for qualified immunity requires us to view the facts in the light favorable to the plaintiffs. Here, we have the government forcibly depositing the contraband, subsequently faffing to observe Ms. Ealum’s departure with it, creating the noise that gave rise to its rational for making the SWAT team entry, and lacking any current evidence that weapons were on the premises. Also, the decision to make the entry was made even though officers had been dispatched to detain Ms. Ealum. Had the supervisors simply waited a few minutes to learn the outcome of Ms. Ealum’s detention, they could have avoided the dynamic entry’s inherent danger to children, their grandmother, and the family puppy. For these reasons, it cannot be said that any government interest outweighed the Ealums’ Fourth Amendment right to be free of the unreasonable use of a dynamic entry’s “overwhelming show of force.” Holland, 268 F.3d at 1190. Thus, I would proceed to the next step of the qualified immunity analysis.
This step leads me to agree with the panel’s outcome. The plaintiffs do not cite any cases that are persuasive in showing that the right to be free of this kind of entry was clearly established for purposes of qualified immunity. See Foote v. Spiegel, 118 F.3d 1416, 1424 (10th Cir.1997) (stating that for the law to be clearly established, there “must be a Supreme Court or Tenth Circuit decision on point, or the clearly established weight of authority from other courts must be as plaintiff maintains.”). The reasonableness of authorizing a SWAT team to effect a dynamic entry is a very fact-specific determination. While there may be cases suggesting that such authorization is sometimes unconstitutional, I have not seen any clearly establishing that the complex balancing at issue here weighs in favor of the plaintiffs as a matter of law.
It may be tempting for supervisors frequently to authorize the use of dynamic entry, for an “overwhelming show of force” has the benefit of quickly subduing all occupants of a building in “difficult and dangerous situations.” Holland, 268 F.3d at 1190. However, there is always some risk of resistance — and thus harm — when the police seek to secure a space. This fact should not in and of itself be sufficient to justify the use of SWAT team raids in all situations. I would require a more particularized showing of an “important *598... governmental interest! ] • • • justifying] the intrusion” — such as a -recent indication that the occupants are armed and dangerous or that they are engaged in a serious crime — before deciding that the use of dynamic entry did not constitute an impermissible “intrusion on the individual’s Fourth Amendment interests.” Holland, 268 F.3d at 1190.
Because the law was not clearly established, Sheriff Schirard and Deputy Sheriff Davis are entitled to receive qualified immunity on this point. On my reasoning, however, government officers would be put on notice that the authorization of dynamic entry into a rural home is not reasonable under the Fourth Amendment when destruction of evidence is a relatively minor concern (one created in great part by the actions of the police), when the occupants pose little foreseeable risk, and when the only justification for such entry is a forced delivery of a large amount of drugs and a stale allegation that weapons or body armor may have been present on the premises eight years earlier. Therefore, I concur with the panel’s result on this matter.